Citation Nr: 9915165	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chloracne, rash, immune 
system deficiency, lower extremity blood clots, peripheral 
neuropathy, colon infections, and connective tissue disease 
claimed to result from Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1974.  He had 7 months and 22 days recognized service in the 
Republic of Vietnam in 1971-1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
a series of disabilities including chloracne and rash claimed 
to result from Agent Orange exposure.  The veteran's initial 
March 1997 notice of disagreement only indicated disagreement 
with the RO's previous denial of service connection for 
chloracne and/or rash on his feet or lower extremities.  A 
statement of the case on that issue alone was issued in March 
1997.  However, after the veteran submitted a substantive 
appeal in May 1997 which contained a listing of additional 
disabilities attributed to Agent Orange exposure (including 
peripheral neuropathy, immune system deficiency, blood clots, 
colon infections, and connective tissue disease), the RO 
subsequently issued another statement of the case including 
these disabilities as part and parcel of the veteran's claim.  
The case is now ready for appellate review.


FINDING OF FACT

While the veteran did have active service in Vietnam, he has 
received no clinical diagnosis of any disease or disability 
which is presumptively recognized as causally related to 
herbicide exposure; body rashes during Vietnam service are 
clinically attributed to other than herbicide exposure; and 
no clinical or other competent evidence on file shows or 
demonstrates that the veteran has any disability at present 
which results from herbicide exposure during Vietnam service.  


CONCLUSION OF LAW

The veteran's claim for service connection for chloracne, 
rash, immune system deficiency, lower extremity blood clots, 
peripheral neuropathy, colon infections, and connective 
tissue disease resulting from Agent Orange exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain presumptive diseases, including 
organic diseases of the nervous system, which become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at certain specified 
times after service, which are attributable to Agent Orange 
exposure for veterans who physically served in the Republic 
of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The specified diseases for presumptive service 
connection due to Agent Orange exposure are chloracne or 
other acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft tissue 
sarcomas.  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  The diseases described above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneiform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of  10 percent or more within one year after 
service separation and respiratory cancers must become 
manifest within 30 years after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  A veteran who has received a confirmed 
diagnosis of one of the presumptively listed diseases above 
and who had actual service in Vietnam from January '62 
through May 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  A factual basis may be 
established by medical evidence, competent lay evidence or 
both.  38 C.F.R. § 3.307(a)(6).  

In McCartt v. West, 12 Vet. App. 164 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) specifically found 
that, in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309, a veteran must have had actual service in 
the Republic of Vietnam during the specified period and must 
have a confirmed diagnosis of a disease specifically found to 
be causally related to herbicide exposure before a veteran 
will be presumed to have been exposed to Agent Orange (or 
other herbicides used in Vietnam).  McCartt at 168.  

Except when otherwise provided by the Secretary in accordance 
with the provisions of this title, a person who submits a 
claim for benefits under the laws administered by the 
Secretary, shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The Court has provided that a well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  
See Cartright v. Derwinski, 2 Vet.  App. 24 (1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer expert medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support the claim, it 
cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.  In Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court held that in order 
for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of the disease or injury in service in the 
form of lay or medical evidence; and (3) a nexus between 
inservice injury or disease and current disability in the 
form of medical evidence.  

Finally, the Court has held that without competent clinical 
evidence establishing the existence of a current disability, 
the claim for service connection cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 2 Vet. App. 223, 225 (1992).  A claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).  


Facts:  The veteran argues that he has chloracne or other 
rashes and a significant number of other diseases which are 
directly attributable to his exposure to Agent Orange in 
Vietnam.  In his March 1997 notice of disagreement, the 
veteran indicated that he had had chloracne since his tour in 
Vietnam.  He said he had a rash during service in Vietnam and 
that this was documented in military records.  He said the 
reason that this rash was not explained by medics was because 
they did not know what kind of rash it was.  In his 
substantive appeal, the veteran indicated that he had two 
acute episodes of rash during service.  He also argued that 
additional disabilities including immune system deficiency, 
blood clots, colon infections, and connective tissue disease 
were also causally related to Agent Orange exposure.  

In March 1999, the veteran testified at a personal hearing 
before the undersigned.  It was noted that he was shown to 
have body rashes on several occasions during service.  He 
stated that after service he self-treated and that the first 
time he sought medical treatment for a rash after service was 
with VA in approximately June 1985.  He produced a 
prescription for a topical cream to be applied to the feet 
twice daily issued by the VA Medical Center in Chicago, which 
was dated in June 1985.  He reported that during service in 
Vietnam he was a crane shovel operator with the combat 
engineers stationed just below the demilitarized zone where 
he worked clearing brush for landing zones and building a new 
airport at Khe Sanh.  He often worked in the field.  It was 
during this time that over a 2 or 3-day period he got a body 
rash over his chest, arms, back and torso.  He thought the 
reason he had this rash was because of the duties he was 
performing in the area of the demilitarized zone which would 
have been more often sprayed with Agent Orange than areas 
further south in Vietnam.  He reported an acne problem with 
his feet.  He said he continued to have skin problems with 
his feet even after he departed Vietnam but that he just 
continued self-treating.  He said that the problem had 
started with his feet but had later spread to his legs in 
around 1983 or 1984.  He said a VA physician once told him 
that he should go to a VA hospital and make a claim and get 
an examination for Agent Orange exposure.  He said no one had 
determined definitively what his problem was at present.  He 
indicated that it had progressed beyond a rash to involve the 
peripheral nerves of his lower extremities.

The service medical records do not appear incomplete and 
there is no argument that they are incomplete.  The veteran's 
February 1971 physical examination for induction to service 
indicates that his feet were abnormal and it is clearly 
recorded in bold print that the veteran had "pes planus 2° 
asymptomatic."  However, his skin and neurologic functions 
were noted as normal.  

In late October 1971, a notation made at a dispensary with an 
engineering battalion in Vietnam noted that the veteran had a 
rash on his back, under the right arm and on the chest.  
There was tenderness and swelling.  This was noted to be a 
vesicular rash along dermatones on the back and the 
impression was herpes zoster.  Several days later, the 
veteran was still noted to have a rash on the back and chest.  
In December 1991, the veteran was noted to have a chancroid 
lesion on the penis and "possible clap" was noted.  The 
following day, the veteran was noted as having a rash over 
his whole body for 4 or 5 days.  He had it before and was 
begun on sulfa and Tetracycline.  It was non-pruritic and 
there was a history of herpes zoster.  It was noted that he 
had had occasional sexual contacts.  There was a diffuse rash 
over the body and extremities.  This rash included the palms 
of the hands and soles of the feet.  The impression was a 
rash of unknown etiology and it was indicated that the 
results of serologic testing for syphilis were pending.  Two 
days later, it was indicated that laboratory serologic 
testing for syphilis was positive.  Venereal disease research 
laboratory (VDRL) testing for syphilis was reactive.  The 
diagnosis was secondary syphilis (rash) and the veteran was 
immediately provided a series of large doses of Penicillin on 
a daily basis through the remainder of the month.  

At the end of December 1971, it was noted that the veteran 
had been diagnosed for positive VDRL and he had received 4 
million units of Penicillin over eight days.  It was recorded 
that there was no indication of the stage of the disease "(he 
may have had it for years)" and continued treatment with 
Penicillin was indicated.  After several more days of 
Penicillin treatment, there were no further notations 
regarding any form of rash of the veteran's body.  In 
February 1972, past treatment for secondary syphilis and for 
chancroid lesion was noted and treatment was continued with 
several 3 million unit doses of Penicillin.  

The service medical records indicate that by September 1972, 
the veteran had been transferred from Vietnam to Fort Carson, 
Colorado.  In November 1972, at Fort Carson, there is a 
notation that the veteran had minimal erythematous papules on 
the arms and legs.  He reported that he had urticaria the 
previous day and that morning, but there was none today on 
examination.  A rash of questionable etiology was noted and 
the veteran was provided topical treatment.  

The service medical records contain no complaints, findings 
or treatment for any form of body rash or lesions for the 
remainder of the veteran's service through February 1974.  
The physical examination for service separation from November 
1973 noted that the feet, lower extremities, skin, and 
neurologic functions were entirely normal and there was no 
noted abnormalities.  On the accompanying report of medical 
history completed by the veteran himself, he indicated in the 
negative to inquiries regarding neuritis, foot trouble, 
lameness, arthritis, rheumatism, bursitis, stomach trouble, 
liver trouble, intestinal trouble, frequent indigestion, skin 
disease, and swollen or painful joints.  

There is no record of any treatment by the veteran for any 
medical problems including dermatological difficulties for 
many years after service.  Again, in testimony before the 
undersigned during the March 1999 hearing, the veteran 
produced a prescription bottle indicating that he received 
medication for his feet from a VA medical center in June 
1985.  From the late 1980's through the 1990's, the veteran 
has submitted a significant amount of private and VA 
treatment records reflecting care and treatment of many 
disabilities. 

In July 1989, a private specialist in rheumatology wrote a 
consultation report to the veteran's treating private 
physician.  The veteran was complaining of arthralgia's and 
joint swelling.  He was apparently in "relatively good health 
until about a year and a half ago when he developed ankle and 
foot swelling and pain which was treated successfully with 
Naprosyn."  He had been off medications for approximately 
eight months when he had a recurrence of his symptoms, 
predominantly in the ankle, about mid-June.  Five days 
previously, he presented to the emergency room with 
significant left ankle swelling.  He had noticed that he had 
progressive morning stiffness lasting at least two hours 
affecting his back, knees, hips, hands and feet.  He denied 
any psoriasis, Raynaud's phenomenon, eye irritation, oral or 
nasal ulcerations.  His past medical history was significant 
for a tumor removed from his arm 12 years earlier.  
Examination revealed no psoriatic or discoid skin lesions.  
Sensation to pinprick was appropriate in the lower and upper 
extremities and muscle strength was 5/5 in all extremities.  
It was noted that the veteran had been previously given a 
tentative diagnosis of colitis.  The rheumatologist felt that 
the veteran had an incomplete Reiter's syndrome based on an 
asymmetrical arthritis and a stiffness that resolved with 
activity.

The veteran was admitted to a private hospital in June 1990 
complaining of a one-week history of left calf pain.  He 
worked as a crane operator and was required to use his lower 
extremities repeatedly to work the pedals of the crane.  On 
admission, lower extremity X-rays were essentially normal and 
examination was significant only for tenderness in the area 
of the anterior medial aspect of the left lower leg from the 
knee joint to the mid-tibia.  A venogram was negative for 
deep venous thrombosis.  An orthopedist had the impression 
that the veteran possibly had a pes anserinus bursitis with 
possible irritation of a saphenous nerve.  The veteran was 
given a regimen of physical therapy.  The discharge diagnosis 
from this two-month admission was pes anserinus bursitis, 
right calf myositis, and Reiter's syndrome.  A consultation 
performed soon after admission contained the veteran's 
statement denying any previous problems.  He had occasional 
pain in his back, but otherwise had no problems.  Examination 
of the lower extremities showed no swelling and no erythema.  
A venogram of the left leg was interpreted as showing no 
significant abnormality except for a varicose vein in the 
lower thigh.  Records of this admission also contained the 
veteran's reported statement that he did have a rash 
involving his trunk, upper extremities and neck while in 
Vietnam, though the etiology was never determined.  

In September 1992, private outpatient treatment records 
indicate that the veteran presented for evaluation of foot 
pain.  His past employment as a crane operator was noted with 
trauma to his legs.  The veteran was noted to have bilateral 
flat feet of a significant nature.  There was no edema and no 
rash.  

In December 1992, a private physician wrote that the veteran 
had a history of incomplete Reiter's syndrome characterized 
by joint swelling and enthesopathy.  He was a heavy smoker 
and worked as a crane operator which required the use of all 
four extremities simultaneously and part of his ankle 
problems in the past had been secondary to "overuse 
injuries."  He presented to the emergency room with a three-
month history of his left great toe turning blue and cold.  
There was also pain in the right thigh and calf.  Previous 
venogram in 1990 had been interpreted as normal.  He had done 
relatively well since then but three months earlier he had 
been seen as an outpatient and found to have right ankle 
swelling.  This resolved without any sequela and there was no 
known trauma.  Physical examination revealed no evidence of 
acute or chronic synovitis and there was no erythema or 
pitting of the nails.  The left toe was cold and blue with 
absent pulses and the right leg seemed to have superficial 
thrombophlebitis both in the calf and thigh.  There was no 
rash.  This physician wrote that he was not sure of the cause 
of the veteran's arterial insufficiency.  It was possibly 
autoimmune in nature.  Another consideration would be a 
cluster emboli type syndrome.  Another concern would be 
peroneal plastic syndrome with thrombophlebitis.  However, he 
still felt that the most likely problem was that the veteran 
had a family history for vessel disease and was a heavy 
smoker.  

In February 1993, a private physician wrote that the veteran 
had a two-year old diagnosis of Reiter's syndrome and that he 
also had a Raynaud's phenomenon of the left foot.  He had 
been taking Coumadin for blood clots that he had in the right 
leg.  He had severe pain in the right foot for about 3 or 4 
weeks.  Pulses in the lower extremities were weak to 
nonexistent.  There were dermal changes with loss of the 
epidermis on the bottom of both feet and soft tissue swelling 
over the dorsal middle aspect of the right foot, not the 
left.  X-rays did not reveal any real significant bony 
destruction.  The impression was possible early vascular 
compromise of the right foot versus peripheral neuropathy.  
Later that month, a private physician performed nerve 
conduction studies which resulted in an impression of right 
peroneal nerve level neuropathy.  An outpatient cardiology 
visit from the same month resulted in impressions of 
superficial phlebitis of the right lower extremity with a 
history of apparent superficial phlebitis in the past 
suggestive of hypercoagulable state, arterial insufficiency 
of the lower extremities, specifically vasospasm, rule out 
Burger's disease, questionable collagen vascular disease, 
rule out possible Reiter's syndrome, and hyperlipidemia.   

In March 1994, the veteran was admitted to a private hospital 
for several days.  The admitting diagnosis was nosebleeds 
secondary to platelet dysfunction from chronic Ansaid abuse, 
chronic connective tissue disease with peripheral vascular 
insufficiency secondary to vasospasm, and history of 
superficial phlebitis in the right leg.  The past medical 
history was positive for arterial insufficiency and vasospasm 
of the bilateral lower extremities and positive for 
nonspecific collagen vascular disease with Raynaud's 
phenomenon.  The extremities had no edema or rash.  

In November 1994, the veteran's private rheumatologist wrote 
that the veteran had a complicated past medical history 
including having antiphospholipid antibody syndrome, a 
history of syphilis, questionable Reiter's syndrome, and a 
concussion at age 17.  He had also had an episode the 
previous spring which sounded like a gastric ulcer.  He 
denied any true Raynaud's syndrome although his feet did turn 
blue and he had three episode of episcleritis the previous 
month.  It was noted that he had a sister who also had 
antiphospholipid antibody with possible lupus.  There was 
also a past history of hyperlipidemia, hypertriglyceridemia, 
hypercholesterolemia, and hepatitis C for which he underwent 
a biopsy which was apparently normal.

In April 1995, the veteran received a private 
gastroenterology consultation.  The problem list included 
chronic hepatitis C with historical evidence suggesting mixed 
cryoglobulinemia, resolved infectious colitis with suspicion 
of possible underlying inflammatory bowel disease, clinically 
inactive, and mild depression.  In August 1995, a private 
outpatient cardiology visit resulted in impressions of mixed 
connective tissue disease with Raynaud's, history of 
nosebleeds on Coumadin, history of superficial 
thrombophlebitis and deep venous thrombosis about two years 
ago, mild fixed disease of the extremities with evidence of 
severe vasospasm secondary to mixed connective tissue 
disease, questionable inflammatory bowel disease versus 
infectious etiology, possible hepatitis C with history of 
hepatomegaly, history of hyperlipidemia, 
hypercholesterolemia, hypertriglyceridemia.  

In October 1996, the veteran was provided a special VA 
examination for residuals of dioxin exposure.  The veteran 
complained of nerve damage in his legs with pain.  The 
veteran's past clinical history from approximately 1994 was 
discussed.  He had smoked at least one pack of cigarettes 
daily for 20 years.  He reported having had an angiogram four 
years previously for blood clots in his legs and in the last 
four years he had five recurrences of arterial blood clots as 
well as a history of mixed connective tissue disease.  The 
veteran told the examiner that he had chloracne on his feet 
from Vietnam.  He also reported that he had a severe rash 
during service in Vietnam and the medics did not know what it 
was.  The VA physician wrote that the veteran had a history 
for status-post liver biopsy for unknown liver problems, 
history of mixed connective tissue disease with 
hypercoagulable disorder, history of ulcerative colitis, 
recurrent deep vein thromboses due to mixed connective tissue 
disease, peripheral neuropathy, and findings of chronic 
venous insufficiency secondary to recurrent deep venous 
thromboses.

In a statement dated March 18, 1999, E. Lener, M.D., reported 
that the veteran was seen at a VA Dermatology Clinic in March 
1999.  The veteran stated that he had been exposed to Agent 
Orange and had had lesions on the soles of his feet for many 
years.  He wondered if there was any relation between these 
lesion and Agent Orange.  His examination was consistent with 
(1) tinea pedis and (2) dyshidrotic eczema.  Dr. Lener stated 
that she could not make any statement regarding a link 
between his current rash and Agent Orange; that his current 
conditions occur in individuals who have not been exposed to 
Agent Orange, but that there might be a connection that she 
was unaware of.


Analysis:  A careful review of all of the clinical evidence 
on record from service until present reveals that the veteran 
has never received a clinical diagnosis of any of the 
presumptive diseases which are associated with exposure to 
herbicide agents as listed at 38 C.F.R. § 3.309(e).  While 
the veteran has told physicians and testified to having 
chloracne, no clinical record on file documents a confirmed 
diagnosis or even a suspicion of chloracne or other acneform 
disease consistent with chloracne.  While the veteran has 
received a diagnosis of possible peripheral neuropathy of the 
lower extremities, this diagnosis was first made in the early 
to mid-1990's, approximately 20 years after service, and this 
diagnosis is specifically related to chronic complex 
connective tissue disease with vascular insufficiency and 
vasospasm due to deep venous thrombosis.  38 C.F.R. 
§ 3.309(e) specifically indicates that, for presumptive 
purposes, acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears "within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset."   Furthermore, 38 C.F.R. 
§ 3.307(a)(6)(ii) requires that peripheral neuropathy become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent.  Accordingly, because the veteran's 
peripheral neuropathy did not have onset and was not 
diagnosed during that period but rather almost 20 years after 
service and has been specifically related to causes other 
than exposure to herbicide agents, presumptive service 
connection for peripheral neuropathy is not warranted.  
Indeed, presumptive service connection for any disorder 
listed at 38 C.F.R. § 3.309(e), including chloracne, is not 
warranted because the veteran lacks any confirmed clinical 
evidence of having an onset of such listed disorders at any 
time to any degree after service.

Additionally, while the veteran is clearly shown to have a 
significant constellation of disabilities commencing in the 
late 1980's and continuing at present, no clinical or other 
competent evidence on file shows or even suggests that any of 
these disorders, including immune system deficiency, blood 
clots of the legs, peripheral neuropathy, nerve damage, colon 
infections, connective tissue disease, tinea pedis, and 
dyshidrotic eczema are in any way related to exposure to 
herbicide agents in Vietnam many years prior to their 
clinically documented onset.  While a careful review of the 
evidence fails to clearly establish the etiological or causal 
origins of the veteran's multiple physical disabilities, no 
competent evidence on file relates any of these disabilities 
to Agent Orange or other herbicide exposure during service in 
Vietnam.  

While the veteran's claimed exposure to Agent Orange appears 
reasonable based upon his actual service in Vietnam as a 
heavy equipment operator in a region likely to have been 
contaminated with herbicide, the veteran may not be presumed 
to have actually been exposed to Agent Orange or other 
herbicides because no competent evidence shows that he has 
ever manifested any of the presumptive diseases associated 
with exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii), McCartt v. West, 12 Vet. App. 164 (1999).  

Because the veteran has never received a confirmed or even 
suggested clinical diagnosis of any of the presumptively 
listed diseases associated with exposure to herbicide agents 
and because there is no competent clinical evidence on file 
which in fact relates any of the veteran's current 
disabilities to such exposure, the veteran's claim for 
entitlement to service connection for residuals of exposure 
to Agent Orange is not well grounded.  The only evidence on 
file relating any of the veteran's disabilities to herbicide 
exposure is the veteran's own statements and the veteran 
clearly lacks the requisite medical expertise to provide such 
an expert medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

At present, there is no competent evidence of any current 
disability which is either presumptively associated with 
herbicide exposure or which has been related to such exposure 
by competent clinical evidence.  The recent statement from 
Dr. Lener does not tend to establish a relationship between 
his current rash and Agent Orange.  Additionally, there is no 
evidence of incurrence or aggravation of any disease in 
service itself as a result of herbicide exposure.  Despite 
the veteran's claims to the contrary, the service medical 
records clearly indicate that the veteran's significant rash 
during service in Vietnam was directly attributable to 
secondary syphilis and that this rash (and a chancroid lesion 
of the penis) was successfully treated with significant 
antibiotic therapy.  While the veteran exhibited some minimal 
erythematous papules on the arms and legs after he departed 
Vietnam and while stationed in Fort Carson, Colorado, in 
November 1972, there is no evidence that these symptoms were 
chronic or resulted in any of the veteran's current 
disabilities.  It is also significant that the veteran was 
clearly noted in his February 1971 induction examination to 
have abnormal feet which were affected by pes planus.

Finally, there is no medical evidence of a nexus between any 
exposure to herbicide agent in Vietnam and any current 
disability.  Lacking such evidence, the veteran's current 
claim for entitlement to service connection for the residuals 
of Agent Orange, including chloracne or rash or immune system 
deficiency, or blood clots in the legs, or peripheral 
neuropathy, or colon infections, or connective tissue 
disease, is not well grounded.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board has no alternative but to deny 
claims which are not well grounded.


Additional Matter:  Although where claims are not well 
grounded, VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of the evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the RO has fulfilled its obligation under § 5103(a) in 
that the statements of the case have clearly advised the 
veteran that the reason that claims for service connection 
for residuals of Agent Orange were denied was based on an 
absence of evidence demonstrating the existence of 
presumptive diseases and an absence of clinical evidence 
relating any current disability to actual Agent Orange or 
other herbicide exposure.  Furthermore, by this decision, the 
Board is informing the veteran of the evidence that is 
lacking and which is necessary to  make his claim well 
grounded.  


ORDER

Entitlement to service connection for chloracne, rash, immune 
system deficiency, blood clots of the legs, peripheral 
neuropathy, colon infections, and connective tissue disease 
as a result of exposure to Agent Orange is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

